Exhibit 10.13

 

WEBSENSE, INC.
DELAYED ISSUANCE STOCK ISSUANCE AWARD GRANT NOTICE
(2000 Stock Incentive Plan)

 

Websense, Inc. (the “Corporation”), pursuant to its 2000 Stock Incentive Plan of
Websense, Inc. (the “Plan”), hereby awards to Employee a right to purchase the
number of shares of Common Stock (the “Shares”) set forth below (the “Award”). 
This Award shall be evidenced by a Delayed Issuance Stock Issuance Award
Agreement (the “Award Agreement”). This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Award Agreement, the Plan,
and the Employee’s Delayed Issuance Stock Issuance Award Election Agreement (the
“Election Agreement”), all of which are attached hereto and incorporated herein
in their entirety.

 

Employee:

 

 

 

Date of Grant:

 

 

 

Number of Shares subject to Award:

 

 

 

Consideration:

 

Participant’s Services

 

 

Vesting Schedule:                                             The Shares subject
to this Award will vest in accordance with the following schedule:

 

The Award shall vest with respect to 1/4 of the Shares on each of the first,
second, third and fourth anniversaries of the Date of Grant.

 

In the event the Corporation terminates Employee’s employment other than for
Cause (as defined in the Award Agreement), or Employee resigns his employment
for Good Reason (as defined in the Award Agreement), contingent upon the
Employee providing the Corporation with a fully-effective waiver and release of
claims in a form satisfactory to the Corporation, the Award will be fully
vested.

 

Additional Terms/Acknowledgements:  The undersigned acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement and the Plan. 
Employee further acknowledges that as of the Date of Grant, this Grant Notice,
the Award Agreement, the Election Agreement and the Plan set forth the entire
understanding between Employee and the Corporation regarding the acquisition of
Shares and supersede all prior oral and written

 

1

--------------------------------------------------------------------------------


 

agreements on that subject with the exception of (i) awards previously granted
and delivered to Employee under the Plan, and (ii) the following agreements
only:

 

OTHER AGREEMENTS:

 

 

WEBSENSE, INC.

 

EMPLOYEE:

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:  Award Agreement, Election Agreement, and 2000 Stock Incentive Plan
of Websense, Inc.

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT I
AWARD AGREEMENT

 

--------------------------------------------------------------------------------


 

ATTACHMENT II
ELECTION AGREEMENT

 

--------------------------------------------------------------------------------


 

WEBSENSE, INC.

 

DELAYED ISSUANCE STOCK ISSUANCE AWARD AGREEMENT

 

Pursuant to the Delayed Issuance Stock Issuance Award Grant Notice (“Grant
Notice”) and this Delayed Issuance Stock Issuance Award Agreement (“Award
Agreement”), Websense, Inc. (the “Corporation”) has awarded you a Delayed
Issuance Stock Issuance right pursuant to Article 4 of the Websense, Inc. 2000
Stock Incentive Plan (the “Plan”) for the number of shares of Common Stock (the
“Shares”) as indicated in the Grant Notice (collectively, the “Award”).  Defined
terms not explicitly defined in this Award Agreement but defined in the Plan
shall have the same definitions as in the Plan.

 

The details of your Award are as follows.

 

1.                                      CONSIDERATION.   Consideration for this
Award is satisfied by your services to the Corporation.

 

2.                                      VESTING.  Subject to the limitations
contained herein, your Award shall vest as provided in the Grant Notice,
provided that vesting shall cease upon the termination of your Service.  Any
Shares covered by this Award Agreement that have not vested shall be forfeited
upon the termination of your Service.  Notwithstanding the foregoing, if you
elect to defer receipt of the shares pursuant to Section 4 of this Award
Agreement, then any shares subject to this Award that would otherwise vest
within the 12-month period following the date of such election shall instead
vest on the date that is 12 months following the date of your election to defer.

 

3.                                      DIVIDENDS.  You shall be entitled to
receive cash payments equal to any cash dividends and other distributions paid
with respect to a corresponding number of Shares covered by your Award, provided
that if any such dividends or distributions are paid in Shares, the Fair Market
Value of such Shares shall be converted into additional Shares covered by the
Award, and further provided that such additional Shares shall be subject to the
same forfeiture restrictions and restrictions on transferability as apply to the
Awards with respect to which they relate.

 

4.                                      DISTRIBUTION OF SHARES OF COMMON STOCK. 
The Corporation shall deliver to you a number of Shares of the Corporation’s
Stock equal to the number of vested Shares subject to your Award, including any
additional Shares received pursuant to Section 3 above, on the vesting date or
dates provided in your Grant Notice; provided however, that if the first vesting
date occurs no sooner than 12 months following the Date of Grant specified in
your Grant Notice and if, within the 30-day period following the Date of Grant
indicated on your Grant Notice, you elect to defer delivery of such Shares
beyond the vesting date, then the Corporation will deliver the Shares to you on
the date or dates that you so elect (the “Settlement Date”).  If such deferral
election is made, the Board (or appropriate committee thereof) shall, in its
sole discretion, establish the rules and procedures for such payment deferrals,
including, without limitation, rules

 

--------------------------------------------------------------------------------


 

and procedures as may be required to cause the delivery of Shares to comply with
the distribution requirements of Section 409A of the Code.

 

5.                                      EFFECT OF CHANGE IN CONTROL.  If
(a) within the eighteen (18) months immediately following a Change in Control
your employment is terminated by the Corporation or any successor or assign
without Cause or you resign your employment for Good Reason or (ii) the
Corporation terminates your employment without Cause during the pendency of a
merger agreement or tender offer which would result in a Change in Control,
contingent upon you providing the Corporation with a fully-effective waiver and
release of claims in a form satisfactory to the Corporation, this Award shall
become immediately and fully vested.  For purposes of this Award Agreement, the
following definitions shall apply:

 

(a)                                  “Cause” for termination shall mean a
termination of your employment by the Corporation based upon a good faith
determination by the Board that one or more of the following has occurred:
(a) your commission of a material act of fraud with respect to the Corporation,
(b) your intentional refusal or willful failure to carry out the reasonable
instructions of the Board, (c) your conviction of, or plea of nolo contendere
to, at any time, a misdemeanor crime of moral turpitude or a felony (even if
such has occurred prior to your employment with the Corporation), (d) your gross
misconduct in connection with the performance of your duties, or (e) your
material breach of your obligations to the Corporation or any agreement between
you and the Corporation.

 

(b)                                  “Change in Control” shall mean shall mean
any of the following:

 

(i)                                    the acquisition by any individual,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act), other than by the Corporation or any affiliate thereof or any
affiliate of a shareholder of the Corporation immediately prior to such
acquisition, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the combined voting power
or economic interests of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors;

 

(ii)                                a change in the composition of the Board
occurring within a twenty-four month period, as a result of which fewer than a
majority of the directors of the Board are Incumbent Directors;

 

(iii)                            a reorganization, merger, or consolidation, in
each case, with respect to which all or substantially all of the persons that
were the respective beneficial owners of the voting securities of the
Corporation immediately prior to such reorganization, merger, or consolidation
do not, following such reorganization, merger, or consolidation, beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Corporation resulting from such reorganization, merger, or
consolidation; or

 

(iv)                               the sale or other disposition of all or
substantially all of the assets of the Corporation in one transaction or series
of related transactions.

 

--------------------------------------------------------------------------------


 

(v)                                   Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur because a majority or more of the
outstanding voting securities of the Corporation is acquired by (a) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained by the Corporation or any of its affiliates, or (b) any person that,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the Corporation in approximately the same proportion as their
ownership of stock in the Corporation immediately prior to such acquisition.

 

(c)                                  “Good Reason” shall mean your resignation
within ninety (90) days of the occurrence of any one or more of the following
events without your written consent, provided that you comply with a reasonable
Good Reason process providing the Corporation with an opportunity to cure the
alleged Good Reason: (a) a material reduction in your base salary and/or target
bonus other than in connection with a Corporation-wide reduction in executive
compensation, (b) a material reduction in your benefits, other than in
connection with a Corporation-wide reduction in executive benefits, (c) a
material and significant reduction in your authority, title and/or duties
without Sufficient Basis, (d) a requirement that you relocate more than
thirty-five (35) miles from your then-current office location. Notwithstanding
the foregoing sentence, your receipt of less bonus or no bonus as a result of
not meeting the relevant goals for a bonus is not a Good Reason.

 

(d)                                  “Incumbent Directors” shall mean members of
the Board who are (a) members of the Board as of the date hereof, or
(b) elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the Incumbent Directors at the time of such election
or nomination.

 

(e)                                  “Sufficient Basis” shall mean a
reassignment or reduction in duties as a result of disciplinary action based
upon serious violation of Corporation policy or violation of an agreement
between you and the Corporation.

 

6.                                      CERTAIN ADJUSTMENTS.  In the event of
any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other event which the Board deems, in its sole discretion,
to be similar circumstances, the Board (or appropriate committee thereof) may
make such adjustments to the number and/or kind of shares of stock or securities
subject to this Award and any other provision of this Award affected by such
change, as the Board may determine in its sole discretion.

 

7.                                      COMPLIANCE WITH LAW.  Under no
circumstances shall Shares or other assets be issued or delivered to you
pursuant to the provisions of this Award Agreement unless, in the opinion of
counsel for the Corporation or its successors, there shall have been compliance
with all applicable requirements of Federal and state securities laws, all
applicable listing requirements of any stock exchange (or the Nasdaq National
Market, if applicable) on which the Common Stock is at the time listed for
trading and all other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery.

 

8.                                      RESTRICTIVE LEGENDS.  The Shares issued
under your Award shall be endorsed with appropriate legends, if any, determined
by the Corporation.

 

--------------------------------------------------------------------------------


 

9.                                      TRANSFERABILITY.  Your Award is not
transferable, except by will or by the laws of inheritance.  Notwithstanding the
foregoing, by delivering written notice to the Corporation, in a form
satisfactory to the Corporation, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Shares pursuant to Section 4 of this Award Agreement.

 

10.                               AT WILL EMPLOYMENT.  Nothing in this Award
Agreement or in the Plan shall confer upon you any right to continue in Service
for any period of specific duration or interfere with or otherwise restrict in
any way your rights, or the rights of the Corporation (or any Parent or
Subsidiary employing or retaining you), which rights are hereby expressly
reserved by each, to terminate your Service at any time for any reason, with or
without cause.

 

11.                               UNSECURED OBLIGATION.  Your Award is unfunded,
and as a holder of vested Award, you shall be considered an unsecured creditor
of the Corporation with respect to the Corporation’s obligation, if any, to
issue Shares pursuant to this Award Agreement.  You shall not have voting or any
other rights as a stockholder of the Corporation with respect to the Shares
purchased pursuant to this Award Agreement until such Shares are issued to you
pursuant to Section 4 of this Award Agreement.   Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Corporation. 
Nothing contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Corporation or any other person.

 

12.                               WITHHOLDING OBLIGATIONS.

 

(a)                                  On or before the time you receive a
distribution of Shares pursuant to your Award, or at any time thereafter as
requested by the Corporation, you hereby authorize any required withholding
from, at the Corporation’s election, the Shares,  payroll and any other amounts
payable to you and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Corporation or a Subsidiary, if any, which arise in
connection with your Award.

 

(b)                                  Unless the tax withholding obligations of
the Corporation and/or any Subsidiary are satisfied, the Corporation shall have
no obligation to issue a certificate for such Shares.

 

13.                               NOTICES.  Any notice required to be given
under this Award Agreement shall be in writing and shall be deemed effective
upon personal delivery or upon deposit in the U.S. mail, registered or
certified, postage prepaid and properly addressed to the party entitled to such
notice at the address indicated below such party’s signature line on this Award
Agreement or at such other address as such party may designate by ten (10) days
advance written notice under this paragraph to all other parties to this Award
Agreement.

 

14.                               HEADINGS.  The headings of the Sections in
this Award Agreement are inserted for convenience only and shall not be deemed
to constitute a part of this Award Agreement or to affect the meaning of this
Award Agreement.

 

--------------------------------------------------------------------------------


 

15.                               AMENDMENT.  This Award Agreement may be
amended only by a writing executed by the Corporation and you which specifically
states that it is amending this Award Agreement. Notwithstanding the foregoing,
this Award Agreement may be amended solely by the Board (or appropriate
committee thereof) by a writing which specifically states that it is amending
this Award Agreement, so long as a copy of such amendment is delivered to you,
and provided that no such amendment adversely affecting your rights hereunder
may be made without your written consent. Without limiting the foregoing, the
Board (or appropriate committee thereof) reserves the right to change, by
written notice to you, the provisions of this Award Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall be applicable
only to rights relating to that portion of the Delayed Issuance Stock Purchase
which is then subject to restrictions as provided herein.

 

16.                               MISCELLANEOUS.

 

(a)                                  The rights and obligations of the
Corporation under your Award shall be transferable by the Corporation to any one
or more persons or entities, and all covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by the Corporation’s successors and
assigns.

 

(b)                                  You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Corporation to carry out the purposes or intent of your
Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

 

(d)                                  This Award Agreement shall be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Corporation under
the Plan and this Award Agreement shall be binding on any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Corporation.

 

17.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control; provided, however, that Section 4 of this Award Agreement shall govern
the timing of any distribution of Shares under your Award; and provided further,
however, that Section 5 of this Award Agreement shall govern the timing of any
such distribution in the event of a Change in

 

--------------------------------------------------------------------------------


 

Control.  The Board (or appropriate committee thereof) shall have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board (or appropriate committee
thereof) shall be final and binding upon you, the Corporation, and all other
interested persons. No member of the Board or committee of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

18.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Delayed Issuance Stock Issuance Award subject to this Award
Agreement shall not be included as compensation, earnings, salaries, or other
similar terms used when calculating the Employee’s benefits under any employee
benefit plan sponsored by the Corporation or any Subsidiary except as such plan
otherwise expressly provides. The Corporation expressly reserves its rights to
amend, modify, or terminate any of the Corporation’s or any Subsidiary’s
employee benefit plans.

 

19.                               GOVERNING LAW.  This Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California without resort to that State’s conflict-of-laws rules.

 

20.                               SEVERABILITY.  If all or any part of this
Award Agreement or the Plan is declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity shall not invalidate
any portion of this Award Agreement or the Plan not declared to be unlawful or
invalid. Any Section of this Award Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Award Agreement
effective as of the day and set forth below.

 

 

 

WEBSENSE, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Signature

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

WEBSENSE, INC.

 

DELAYED ISSUANCE STOCK ISSUANCE AWARD ELECTION AGREEMENT

 

Please complete this Election Agreement and return a signed copy to
                  ,    [Title]    of Websense, Inc. (the “Corporation”) by
               , 200   .

 

NOTE:  THIS ELECTION AGREEMENT MUST BE COMPLETED AND RETURNED WITHIN 30 DAYS OF
THE DATE OF GRANT AS INDICATED ON YOUR DELAYED ISSUANCE STOCK ISSUANCE AWARD
GRANT NOTICE (THE “GRANT NOTICE”).  IF THE FIRST VESTING DATE OCCURS NO SOONER
THAN 12 MONTHS FOLLOWING THE DATE OF GRANT AND IF, WITHIN THE 30-DAY PERIOD
FOLLOWING THE DATE OF GRANT INDICATED ON YOUR GRANT NOTICE, YOU ELECT TO DEFER
DELIVERY OF SUCH SHARES BEYOND THE VESTING DATE, THEN THE CORPORATION WILL
DELIVER THE SHARES TO YOU ON THE DATE OR DATES THAT YOU ELECT.  IN ADDITION, ANY
SHARES SUBJECT TO THE AWARD THAT WOULD OTHERWISE VEST WITHIN THE 12-MONTH PERIOD
FOLLOWING THE DATE OF SUCH ELECTION SHALL INSTEAD VEST ON THE DATE THAT IS 12
MONTHS FOLLOWING THE DATE OF YOUR ELECTION TO DEFER.

 

Defined terms not explicitly defined in this Election Agreement but defined in
the Plan, your Delayed Issuance Stock Issuance Award Agreement or your Grant
Notice shall have the same definitions as in such documents.

 

Name:

SS #:

 

 

INSTRUCTIONS

 

In making this election, the following rules apply:

 

•                  You may elect a Settlement Date that occurs after the date of
vesting.  The “Settlement Date” is the date as of which you will receive the
vested Shares associated with the Delayed Issuance Stock Issuance Award that you
elected to defer below.  Unless you timely elect otherwise on this Election
Agreement, the Shares will be issued to you on the date or dates upon which they
vest as indicated on your Grant Notice.

 

•                  This Election Agreement is irrevocable.

 

--------------------------------------------------------------------------------


 

DEFERRAL ELECTION

 

I hereby irrevocably elect to defer receipt of the Shares associated with the
above-referenced Delayed Issuance Stock Issuance Award until the following
date(s) and in the following increment(s).  I acknowledge that only vested
Shares will be issued to me and that the Settlement Date may occur after
vesting.   (CHOOSE ONE ALTERNATIVE BELOW)

 

ALTERNATIVE #1 (ON VESTING DATE):

 

¨                      I elect to have my vested Shares issued to me on the
vesting date(s) indicated on my Grant Notice.

 

ALTERNATIVE #2 (SPECIFIED EVENT – CHECK ONE BOX):

 

I elect to have my vested Shares issued to me on the following event (check
boxes that apply):

 

¨            days following my termination of Service

¨            Upon the earlier of a Change in Control or        days following my
termination of Service

 

ALTERNATIVE #3:  (SPECIFIED DATE(S) — CHECK BOXES THAT APPLY)

 

A.

 

¨

 

 

 

 

 

 

 

 

 

Number

 

Month

Day

Year

 

 

 

 

 

 

 

 

 

 

B.

 

¨

 

 

 

 

 

 

 

 

 

Number

 

Month

Day

Year

 

 

 

 

 

 

 

 

 

 

C.

 

¨

 

 

 

 

 

 

 

 

 

Number

 

Month

Day

Year

 

 

 

 

 

 

 

 

 

 

D.

 

¨

 

 

 

 

 

 

 

 

 

Number

 

Month

Day

Year

 

 

 

 

 

 

 

 

 

 

E.

 

¨

Notwithstanding the election that I made in A-D above, I elect to have my vested
Shares issued to me on the following date, in the event such date occurs prior
to the date(s) selected above (check boxes that apply):

 

 

 

 

 

 

 

¨

      days following my termination of Service

 

 

 

¨

Immediately upon a Change in Control

 

 

 

¨

Upon the earlier of a Change in Control or       days following my termination
of Service

 

•                  If no Settlement Date is elected, then the issuance of vested
Shares will occur upon the vesting date(s) indicated on your Grant Notice.

•                  Notwithstanding any provision in this Election Form or your
Grant Notice, Award Agreement or the Plan to the contrary, the issuance of the
vested Shares shall be made in a manner that complies with the requirements of
Code Section 409A, which may include, without limitation, deferring the payment
of such benefit for six (6) months after your termination of Service, provided
however, that nothing in this paragraph shall require the payment of benefits
to you earlier than they would otherwise be payable under the Award.

•                  If a calendar year only is elected, but not a specific day or
month, then the issuance of the vested Shares will occur upon the earliest date
in the calendar year when you may sell the shares on the open market without
violating the Corporation’s insider trading policy or the Corporation’s window
trading policy.

 

Manner of Transfer

 

All of the Shares you are entitled to receive on the Settlement Date specified
in this Election Agreement will be transferred to you on or as soon as
practicable after such Settlement Date.

 

--------------------------------------------------------------------------------


 

Terms and Conditions

 

By signing this form, you hereby acknowledge your understanding and acceptance
of the following:

 

l.                            Corporation Right to Early Transfer. 
Notwithstanding any election made herein, the Corporation or any Subsidiary
reserves the right to transfer to you all of the vested and then unissued Shares
associated with the Delayed Issuance Stock Issuance Award subject to this
Election Agreement at any time following the termination of your employment with
the Corporation or any Subsidiary.

 

2.                         Withholding.  The Corporation shall have the right to
deduct from all deferrals or payments hereunder, any federal, state, or local
tax required by law to be withheld.

 

3.                         Nonassignable.  Your rights and interests under this
Election Agreement may not be assigned, pledged, or transferred by you other
than as provided in the 2000 Stock Incentive Plan of Websense, Inc.

 

4.                         Bookkeeping Account.  The Corporation will establish
a bookkeeping account to reflect the number of Shares that you acquired pursuant
to your Delayed Issuance Stock Issuance Award and the Fair Market Value of such
Shares that are subject to this Election Agreement.

 

5.                         Stock Certificates.  Share certificates (each, a
“Certificate”) evidencing the issuance of the Shares pursuant to your Delayed
Issuance Stock Issuance Award shall be issued to you as of the applicable
Settlement Dates (or such earlier date payment is to be made pursuant to this
Election Agreement) and shall be registered in your name. Subject to the
withholding requirements outlined above, Certificates representing the
unrestricted Shares will be delivered to you as soon as practicable after the
Settlement Date.

 

6.                           Change in Control.  As used in this Election
Agreement, “Change in Control” shall have the meaning contained in the Award
Agreement; provided however, that a distribution upon a Change in Control shall
only occur if such distribution complies with the distribution requirements of
Code Section 409A and the regulations promulgated thereunder.

 

7.                         Governing Law.  This Agreement shall be construed and
administered according to the laws of the State of California.

 

By executing this Election Agreement, I hereby acknowledge my understanding of
and agreement with all the terms and provisions set forth in this Election
Agreement.

 

 

EMPLOYEE

 

WEBSENSE, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 